Citation Nr: 0316865	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  95-03 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death and to accrued benefits based on claims for 
service connection for esophageal carcinoma, a foot condition 
or conditions, hand and left elbow conditions, and glaucoma, 
which were pending at the time of the veteran's death.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The veteran had active service from October 1945 to March 
1949, from June 1949 to April 1953, from April 1954 to April 
1956, and from March 1962 to August 1972.  The veteran 
retired honorably with over 25 years of active service 
including active service in Vietnam.

This appeal arises from a September 1994 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
that denied a claim for service connection for the cause of 
the veteran's death.  The appellant is the veteran's 
surviving spouse.  The claim for accrued benefits is based on 
the veteran's claims for service connection which were 
pending at the time of his death.  These include claims for 
service connection for the cancer which later caused his 
death, based on herbicide exposure in Vietnam; service 
connection for glaucoma and left elbow and hand disabilities 
based on incurrence in service; and service connection (or 
compensation under 38 U.S.C.A. § 1151) for bilateral foot and 
hand disabilities.

A notice of disagreement was received by the RO in October 
1994.  The RO issued a statement of the case in November 
1994.  The RO received the appellant's substantive appeal in 
January 1995.  An RO rating decision of March 1996 denied 
accrued benefits.

The appellant requested a hearing before a member of the 
Board but later withdrew that request.


FINDINGS OF FACT

1.  Service connection was not in effect for any disability 
at the time of the veteran's death in November 1993.

3. The veteran's death was due to the effects of metastatic 
esophageal carcinoma.

4.  The veteran served in the Republic of Vietnam and he was 
exposed to herbicides during service.

5.  The veteran received 0.152 rem gamma radiation during 
active service while serving aboard nuclear powered vessels.  

6.  The veteran did not participate in a radiation-risk 
activity.  

7.  Metastatic esophageal carcinoma was not present in 
service or manifested within one year of the veteran's 
discharge from service.

8.  Metastatic esophageal carcinoma is not etiologically 
related to the veteran's military service.

9.  Competent medical evidence has not linked any claimed 
foot, hand, or left elbow disorder or glaucoma to active 
service.  

10.  The competent medical evidence of record does not tend 
to show that any foot disorder is proximately due to VA 
hospital care, medical or surgical treatment.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312 (2002).

2.  Accrued benefits, to include for the purposes of 
reimbursement of final expenses of the veteran, are not 
payable to the appellant.  38 U.S.C.A. §§ 5101, 5121 (West 
2002); 38 U.S.C.A. § 1151 (effective prior to October 1, 
1997); 38 C.F.R. § 3.1000 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the appeal the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  In addition regulations 
implementing the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326).  The VCAA and the 
implementing regulations are liberalizing and are therefore 
applicable to the issue on appeal.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The record reflects that the appellant has been notified of 
the law and regulations governing entitlement to service 
connection for the cause of the veteran's death.  She has 
also been advised of the evidence considered in connection 
with her appeal and of the evidence potentially supportive of 
her claim.  In a February 2002 supplemental statement of the 
case (SSOC), the appellant was advised of VA's duty to assist 
and she was provided an additional period of time in which to 
submit additional evidence and argument.  The RO has obtained 
the veteran's service medical and personnel records and post-
service records of VA and private medical treatment.  The 
evidence of record is sufficient to decide the appellant's 
claims.  

Because adjudication of the accrued benefits claim must be 
based on evidence actually or constructively in the file at 
the time of the veteran's death, the notification and 
development provisions of the VCAA do not apply to that 
issue.  For the reasons set out above, the Board finds that 
all duties set out under the VCAA have been met relevant to 
the claims decided herein.  Wensch v. Principi, 15 Vet. App. 
362, 367-68 (2001), citing DelaCruz v. Principi, 15 Vet. App. 
143, 149 (2001).

I.  Cause of Death

A.  Factual Background

Service records reflect the veteran served with the United 
States Navy as an engine mechanic.  He was exposed to 
ionizing radiation during active service as a result of 
service aboard nuclear powered naval vessels.  Also, he 
served in Vietnam during the Vietnam era, and was thus 
presumptively exposed to herbicides; however, his service 
medical records (SMRs) are negative for any complaint, 
abnormal finding or diagnosis pertaining to metastatic 
esophageal carcinoma.  

According to an August 1992 rating decision that denied some 
unrelated service connection claims, service connection had 
not been established for any disability.

Private medical records reflect that a diagnosis of 
adenocarcinoma of the gastroesophageal junction was first 
made in January 1993 after a biopsy confirmed the existence 
of the disease and after the veteran had complained of a few 
weeks of difficulty swallowing.  The veteran applied for 
service connection for cancer in February 1993.  In May 1993, 
the RO informed him that a decision on the claim would be 
delayed pending new regulations for Agent Orange claimants.  
Unfortunately, the veteran died on November [redacted]
, 1993, at the 
Bristol Regional Medical Center.  The immediate cause of 
death listed on the death certificate was metastatic 
esophageal carcinoma.  The approximate interval between onset 
and death was 11 months.  No underlying cause was listed.  
The veteran was 65 years of age at the time of death.  No 
autopsy was performed.  

In January 1994, the appellant submitted a claim for 
dependency and indemnity compensation (DIC) and for accrued 
benefits and non-service-connected death pension benefits.  
In May 1994, the RO granted non-service-connected death 
pension benefits but denied accrued benefits.  In September 
1994, the RO denied service connection for the cause of death 
of the veteran.  The appellant appealed, expressing a belief 
that the fatal cancer was related to exposure to Agent 
Orange.  In her substantive appeal filed in January 1995, the 
appellant also noted that the veteran had developed a lung 
disorder in 1989, which could not be diagnosed by the Memphis 
VA Medical Center, and which also might have been cancerous 
and related to Agent Orange.  

Records from the Memphis VA Medical Center received in 
October 1995 reflect that the veteran underwent 
hospitalization from March to April 1989.  On admission to 
that VA Medical Center, the veteran reported a history of 
coughing that started about a year earlier.  He reported that 
a questionable lung mass was detected at Poplar Bluff VA 
Medical Center at that time.  A fresh X-ray, however, showed 
no lung mass and on discharge from the Memphis VA Medical 
Center, the final diagnoses were biliary pancreatitis, 
glaucoma, bronchitis, cholecystitis, and pneumonia.  

In November 1997, the appellant's representative argued that 
exposure to ionizing radiation may have caused or contributed 
to the veteran's death.  

In December 1997, the Board remanded the case to the RO for 
development of the radiation claim, for a search for 
additional SMRs, and for clarification of other claims.  

In April 1998, the National Personnel Records Center (NPRC) 
informed the RO that all available records had previously 
been supplied in 1992.  

In May 1999, the RO received additional medical records from 
Bristol Regional Medical Center.  The terminal hospital 
report does not show any additional cancer or tend to relate 
the cause of death to active service.  

In December 1999, the NPRC supplied additional service 
department records and in June 2000, the Naval Dosimetry 
Center supplied records of exposure to ionizing radiation 
reflecting dates and amounts of exposure.  The veteran's 
lifetime total gamma and neutron exposure was 0.152 rem.  

The appellant's claim was referred by the Director of VA's 
Compensation and Pension service for an opinion from the 
Chief, Public Health and Environmental Hazards Officer for a 
medical opinion.  The June 2001 opinion noted the veteran's 
lifetime total exposure to radiation was 0.152 rem, as 
verified by his DD Form 1141s.  The opinion noted that 6.9 
rads (1 rad equals 1 rem) or less at age 25 provides, with 99 
percent confidence, that there is "no reasonable 
possibility" that it is as likely as not that the veteran's 
cancer is related to exposure to ionizing radiation.  The 
opinion cited CIRRPC Science Panel Report Number 6, 1988, p 
29, and concluded, "In light of the above, in our opinion it 
is unlikely that the veteran's esophageal carcinoma can be 
attributed to exposure to ionizing radiation in service".  
In turn, VA's Director, Compensation and Pension Service, 
reported this information to the RO.  

In February 2002, the RO issued a supplemental statement of 
the case that explained the reasons for the denial of the 
claim and notified the appellant of the provisions of the 
VCAA.  

B.  Legal Analysis

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b) (West 2002).

To establish entitlement to service connection for the cause 
of the veteran's death, the evidence must show that a 
disability incurred in or aggravated by service either 
caused, or contributed substantially or materially to the 
veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 (West 
2002).  

To establish entitlement to service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2002).

In this case, the veteran served on active duty for at least 
90 days during a period of war.  Where a veteran has served 
for at least 90 days during a period of war, and a malignant 
tumor becomes manifest to a degree of 10 percent within one 
year from the date of termination of such service, such 
disease shall be presumed to have been incurred or aggravated 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112 
(West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2002).  The record 
does not establish, nor has the appellant contended, that any 
malignant tumor became manifested to a degree of 10 percent 
within one year of the date of the veteran's retirement from 
active service.  Therefore the presumption provisions of 
38 C.F.R. § 3.309(a) are not available.  

Service connection may also be granted on a presumptive basis 
for certain diseases, if they become manifested in a veteran 
who had active military, naval, or air service, during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, in the Republic of Vietnam, including the waters 
offshore and other locations if the conditions of service 
involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116 
(West 2002); 38 C.F.R. §§ 3.307, 3.309(e), 3.313 (2002).  
Although the veteran served in Vietnam during this time 
period, esophageal carcinoma is not included in the list of 
diseases for which service connection can be granted under 
this subsection.  Moreover, although respiratory cancers are 
included on the list of diseases found at this subsection, 
and the appellant has suggested that the veteran may have had 
a respiratory cancer, the medical evidence clearly reflects 
that no respiratory cancer was ever found.  Thus, there is no 
basis to grant service connection under this subsection.  

Service incurrence or aggravation of a disease claimed due to 
exposure to ionizing radiation basis may be presumed under 
38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d) for certain 
diseases, including cancer of the esophagus, if certain 
requirements are met, to include the veteran's participation 
in a "radiation-risk activity".

The term "radiation-risk activity" means: (A) Onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device. (B) The occupation of Hiroshima or 
Nagasaki, Japan, by United States forces during the period 
beginning on August 6, 1945, and ending on July 1, 1946. (C) 
Internment as a prisoner of war in Japan (or service on 
active duty in Japan immediately following such internment) 
during World War II which resulted in an opportunity for 
exposure to ionizing radiation comparable to that of the 
United States occupation forces in Hiroshima or Nagasaki, 
Japan, during the period beginning on August 6, 1945, and 
ending on July 1, 1946.  38 C.F.R. § 3.309(d) (2002).  The 
veteran's service department records do not establish, nor 
has the appellant contended, that he participated in a 
"radiation risk activity" as defined above.  Therefore, 
presumptive service connection for esophageal cancer is not 
available.  Nevertheless, because esophageal cancer is a 
"radiogenic disease" the likelihood of direct service 
connection must also be considered under 38 C.F.R. § 3.311.  
Ramey v. Gober, 120 F. 3d 1239, 1244 (Fed. Cir. 1997). 

The list of radiogenic diseases found under 38 C.F.R. 
§ 3.311(b)(2) includes esophageal cancer.  See 38 C.F.R. 
§ 3.311(b)(2)(viii).  Thus, the RO requested an assessment as 
to the size and nature of the radiation dose or doses 
pursuant to 38 C.F.R. § 3.311(a)(1).  The Naval Dosimetry 
Center supplied the veteran's lifetime exposure to ionizing 
radiation.  The RO then referred that information to the 
Under Secretary for Benefits for further consideration 
pursuant to 38 C.F.R. § 3.311(b)(1), (c).  An official of 
that office, having obtained an Under Secretary for Health 
opinion, determined that it is unlikely that exposure to 
ionizing radiation caused the veteran's fatal cancer.  No 
competent evidence to the contrary has been submitted.  

The Board notes that the appellant is not shown to possess a 
recognized degree of medical or scientific knowledge to 
render her competent to establish the veteran's estimated 
radiation exposure or to provide a medical opinion as to 
causation of his esophageal carcinoma.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, her opinion in this 
matter, although sincere, is not competent evidence.

After considering all of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
claim.  Because the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 58 (1991).  The claim for service 
connection for the cause of the veteran's death must 
therefore be denied.  



II.  Service Connection for Esophageal Carcinoma, a Foot 
Condition or Conditions, Hand and Left Elbow Conditions, and 
Glaucoma For Accrued Benefits Purposes

Initially, the Board points out that service connection for 
metastatic esophageal cancer was denied in the previous 
portion of this decision.  Thus, it will not be discussed in 
this portion.  

Periodic monetary benefits authorized under laws administered 
by the VA to which a payee was entitled at the payee's death 
under existing ratings or decisions, or those based on 
evidence in the file at the date of death (emphasis added), 
and due to the payee but unpaid for a period not to exceed 
two years prior to the last date of entitlement will, upon 
the death of the payee, be paid, in the following order, to 
(1) the payee's spouse, children, or dependent parent(s); (2) 
upon the death of a surviving spouse or remarried surviving 
spouse, to the veteran's children; (3) upon the death of a 
child, to the surviving children of the veteran entitled to 
death pension, compensation, or dependency and indemnity 
compensation; and (4) in all other cases, only so much of the 
accrued benefit may be paid as may be necessary to reimburse 
the person who bore the expense of last sickness or burial.  
38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000.

In order for a claimant to be entitled to accrued benefits, 
the veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision.  38 U.S.C.A. §§ 5101(a), 
5121(a); see also Jones v. West, 136 F.3d 1296, 1299-1300 
(Fed. Cir.1998).

An accrued benefits claim is, under the law, derivative of, 
and separate from, the veteran's claims.  See Jones, 136 F.3d 
at 1299 (a survivor's accrued benefits claim derives from the 
veteran having had a claim pending at date of death).  See 
also Zevalkink v. Brown, 6 Vet. App. 483, 489-90, aff'd 102 
F.3d 1236 (Fed. Cir. 1996) (an accrued benefits claimant has 
the right to stand in the shoes of the veteran and pursue his 
claim after his death).  Hence, in connection with its 
consideration of this appeal, the Board will adjudicate the 
pending claims of service connection for the purpose of 
accrued benefits on the basis of the evidence that was 
actually or constructively of record at the time of the 
veteran's death in November 1993.  

By statute, entitlement to accrued benefits must be based on 
evidence in the file at the time of death in November 1993; 
however, evidence such as VA records and SMRs is deemed to be 
of record at that time.  38 U.S.C.A. § 5121; 38 C.F.R. 
§ 3.1000; Hayes v. Brown, 4 Vet. App. 353, 360-61 (1993).  In 
Hayes, the Court held that service department and certain VA 
medical records are considered as being constructively in the 
claims file at the date of death although they may not 
physically be in there until after that date.  The Court 
pointed to the provisions of M21-1, 5.25 and 27.08.  These 
provisions refer to service department records, reports of VA 
hospitalizations, reports of treatment by VA medical centers, 
reports of treatment authorized by the VA, and reports of 
autopsy made by VA on date of death.  In addition, pursuant 
to VAOPGCPREC 6-93 and 12-94 as well as M21-1, certain 
financial information may also be considered to be of record 
even though not physically in the claims file prior to the 
veteran's death.  For instance, if there is prima facie 
evidence of the veteran's annual income in the record prior 
to death, additional evidence explaining/confirming that 
income after death may be considered.  Similarly, where a 
veteran's medical expenses can be clearly and reasonably 
estimated before death, additional confirming evidence may be 
added after death.  See also Conary v. Derwinski, 3 Vet. 
App. 109 (1992).  VHA opinions, if obtained after the death 
of the payee, are not among the exceptions, since this 
evidence is not "in the file" at the time of death.

In this case, service department records and VA medical 
records were received after the veteran's death.  Pursuant to 
Hayes, these records may be considered with regard to the 
accrued benefits claims.

The veteran applied for service connection in April 1992.  He 
indicated that he had never filed a claim for VA benefits 
before that time.  He indicated that he had a disorder of the 
feet or toes, a disorder of the fingers, and glaucoma, that 
were incurred in 1971 aboard the USS Leader.  

According to an August 1992 rating decision that denied each 
of the service connection claims, service connection had not 
been established for any disability.

In February 1993, the veteran more or less amended his claim 
to one of a claim for disability incurred during VA 
hospitalization under 38 U.S.C.A. § 1151 for his foot 
disorder.  He claimed that his bilateral foot condition was 
incurred while at the Memphis VA Medical Center. 

The veteran died in November 1993.  At that time, the 
evidence of record included the veteran's SMRs and some VA 
treatment records.  In January 1994, the appellant, as 
surviving spouse of the veteran, timely filed her claim for 
accrued benefits.

The SMRs reveal that the veteran was treated for a contusion 
to the left elbow and left hand in July 1959 after a 
motorcycle accident.  A consultation examination was negative 
except for some local swelling of the left hand.  The veteran 
was to apply heat and return to the clinic if the condition 
had not improved.  There is no record that the veteran ever 
returned to the clinic for this injury and there is no other 
evidence of complaints or treatment for that disorder.  
Subsequent reenlistment examination reports are completely 
negative for that or any other claimed disability.  

The veteran underwent a retirement examination in August 1972 
and that report notes no relevant abnormality.  His 
intraocular tension was noted to be 17.3, bilaterally, during 
that examination.  

In October 1992, the veteran requested that the RO obtain VA 
outpatient treatment reports from Mountain Home VA Medical 
Center for the period from March 1989 to present, as he felt 
that those records would verify his claims.  

In December 1992, the RO received outpatient treatment 
reports from Mountain Home VA Medical Center.  A February 
1990 report notes that a dermatology appointment was needed 
"ASAP" for the veteran's fingernail.  A March 1990 
dermatology clinic note reflects that problems with the 
fingers and toes began last year post surgery for 
cholecystectomy.  The two assessments were tinea pedis and 
probable onychomycosis.  Systemic and external medications 
were prescribed.  A February 1991 report notes continued 
tinea pedis and onychomycosis.  A July 1991 treatment report 
reflects that onychomycosis had been under treatment for two 
years without improvement.  Also, the fingernails had shown 
onychomycosis.  Both the fingernails and toenail had 
hyperkeratosis and cracks.  A podiatry consultation request, 
believed dated March 23, 1993 (the year is obliterated but 
the note reflects that the veteran was 64 years of age) notes 
that the medications had failed to control the condition.  
The provisional diagnosis was onychomycosis, recurrent, 
resistant to treatment.  The report notes "Not eligible for 
Podiatry - Cat C". 

Post-service VA medical records do not reflect treatment for 
the left hand or elbow.  A March 1989 VA hospital report 
reflects that a diagnosis of glaucoma had been given; 
however, there is no evidence of any relationship between 
glaucoma and the veteran's active service.  VA medical 
records dated in 1989 also reflect that the veteran developed 
right peroneal nerve palsy resulting in right foot drop; 
however there is no evidence of a relationship to active 
service, or to VA treatment.  Moreover, it is very unclear as 
to whether the veteran had intended this disorder to be 
included in his service connection claim or his § 1151 claim.  

Additional service department records added to the claims 
file since the date of death of the veteran are not pertinent 
to the claims.  

As noted in the first portion of the decision, the medical 
evidence must show a relationship between the claimed 
disorders and active service.  In this case, there is no 
medical evidence of any relationship between any disorder 
that existed either at the time of the veteran's submission 
of his service connection claims or at the date of his death, 
and active service.  

Where any veteran shall have suffered an injury, or an 
aggravation of an injury, as a result of hospitalization, 
medical or surgical treatment, or the pursuit of a course of 
vocational rehabilitation under chapter 31 of this title, 
awarded under any of the laws administered by the Secretary, 
or as a result of having submitted to an examination under 
any such law, and not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability to or the death of such veteran, 
disability or death compensation under this chapter and DIC 
under chapter 13 of this title shall be awarded in the same 
manner as if such disability, aggravation, or death were 
service-connected.  38 U.S.C.A. § 1151 (effective prior to 
October 1, 1997). 

In this case, there is no evidence that the claimed foot 
condition, including tinea pedis and/or onychomycosis is an 
injury or disease that was proximately caused by VA medical 
or surgical treatment.  Rather, the evidence reflects that 
the claimed foot condition was due to tinea pedis and/or 
onychomycosis and some hyperkeratosis and cracks.  No 
competent medical evidence of record tends to attribute this 
skin disorder to VA hospitalization or to other VA medical or 
surgical treatment that the veteran underwent while 
hospitalized by VA, or the pursuit of a course of vocational 
rehabilitation under 38 U.S.C.A. chapter 31, or as a result 
of having submitted to an examination under any such law.  
Thus, the Board finds no competent evidence of record to 
support the claim.  Moreover, because a claim for accrued 
benefits must be adjudicated on the basis of the evidence of 
record at the time of the veteran's death, additional 
development in the form of a medical nexus opinion is not 
appropriate.  

Finally, the Board has considered the "benefit of the doubt" 
doctrine; however, as the preponderance of the evidence is 
against the appellant's claim for accrued benefits, the 
benefit of the doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107; Gilbert, supra. 




ORDER

1.  Service connection for the cause of the veteran's death 
is denied.  

2.  The appellant's claim for accrued benefits is denied.  




	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

